ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest method for operating a head-mounted display system including an imaging device, comprising: automatically selecting an exposure time, frame rate and a pixel-binning mode for the imaging device based on the determined amount of motion, wherein the determined amount of motion being below a motion threshold results in one or more of the exposure time being increased and the frame rate being decreased, and wherein an amount of motion being above the motion threshold results in the imaging device being operated in a binned- pixel mode; while operating the imaging device in the binned-pixel mode, receiving an indication that a signal-to-noise ratio of the imaging device is below a threshold; and Page 2 of 11Application No. 16/904,120 Application Filing Date: June 17, 2020 Docket No. 408494-US-NPreducing a frame rate of the imaging device in response to the indication that the signal-to-noise ratio of the imaging device is below the threshold, in combination with the other elements of the claim. The closest prior art of record Sztuk in view of Manzari in view of Dielacher teaches the a method for operating a head-mounted display system based on ambient light levels and motion, however, the combination fails to teach or suggest “while operating the imaging device in the binned-pixel mode, receiving an indication that a signal-to-noise ratio of the imaging device is below a threshold; and reducing a frame rate of the imaging device in response to the indication that the signal-to-noise ratio of the imaging device is below the threshold” as currently claimed.
Claim 4 is allowable due to its dependence on claim 1.
Claim 5 is allowable because the prior art of record fails to teach or suggest method for operating a head-mounted display system including an imaging device, comprising: responsive to determining that the ambient light condition is below the lighting threshold, determining an amount of motion of the head-mounted display system; increasing an integration time and reducing a frame rate of the imaging device responsive to the amount of motion being below a motion threshold; operating the imaging device in a binned-pixel mode responsive to the amount of motion being above the motion threshold; and while operating the imaging device in the binned-pixel mode, receiving an indication that a signal-to-noise ratio of the imaging device is below a threshold; and Page 2 of 11Application No. 16/904,120 Application Filing Date: June 17, 2020 Docket No. 408494-US-NPreducing a frame rate of the imaging device in response to the indication that the signal-to-noise ratio of the imaging device is below the threshold, in combination with the other elements of the claim. The closest prior art of record Sztuk in view of Manzari in view of Dielacher teaches the a method for operating a head-mounted display system based on ambient light levels and motion, however, the combination fails to teach or suggest “while operating the imaging device in the binned-pixel mode, receiving an indication that a signal-to-noise ratio of the imaging device is below a threshold; and reducing a frame rate of the imaging device in response to the indication that the signal-to-noise ratio of the imaging device is below the threshold” as currently claimed.
Claims 7-13 are allowable due to their dependence on claim 5.
Claim 14 is allowable because the prior art of record fails to teach or suggest a head-mounted display system, comprising: an imaging device; a controller configured to: determine that an ambient light condition is below a lighting threshold; responsive to determining that the ambient light condition is below the lighting threshold, determine an amount of motion of the head-mounted display system; increase an integration time and reduce a frame rate of the imaging device responsive to the amount of motion being below a motion threshold; operate the imaging device in a binned-pixel mode responsive to the amount of motion being above the motion threshold; while operating the imaging device in the binned-pixel mode, receive an indication that a signal-to-noise ratio of the imaging device is below a threshold; and reduce a frame rate of the imaging device in response to the indication that the signal-to-noise ratio of the imaging device is below the threshold, in combination with the other elements of the claim.  The closest prior art of record Sztuk in view of Manzari in view of Dielacher teaches a head-mounted display system and a method of capturing images with said system, however, the combination fails to teach or suggest “while operating the imaging device in the binned-pixel mode, receive an indication that a signal-to-noise ratio of the imaging device is below a threshold; and reduce a frame rate of the imaging device in response to the indication that the signal-to-noise ratio of the imaging device is below the threshold” as currently claimed.
Claims 16-20 are allowable due to their dependence on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696